In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-2287
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

CHARLES A. EVANS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 14-CR-00108 — James D. Peterson, Judge.
                     ____________________

      ARGUED APRIL 27, 2016 — DECIDED JUNE 20, 2016
                     ____________________

   Before FLAUM, MANION, and WILLIAMS, Circuit Judges.
    MANION, Circuit Judge. Charles Evans pleaded guilty to
distributing heroin, see 21 U.S.C. § 841(a)(1), and was sen-
tenced below the guidelines range to 144 months’ imprison-
ment. He challenges his sentence, arguing that he should not
have received a two-level upward adjustment which applies
if a drug offender “maintained a premises for the purpose of
manufacturing or distributing a controlled substance,”
U.S.S.G. § 2D1.1(b)(12), and denying a two-level reduction for
2                                                  No. 15-2287

acceptance of responsibility, id. § 3E1.1. We affirm the judg-
ment.
                        I. Background
   From May to September 2014, Evans sold heroin in Beloit,
Wisconsin, often from the apartment of his coconspirator,
Tiana Williams. Informants made four controlled buys from
Evans in July 2014: .43 grams for $100, .205 grams for $100,
1.97 grams for $180, and 1.983 grams for $180. Two of those
transactions occurred at Williams’s apartment.
    One steady customer of Evans and Williams was J.J., who
purchased heroin once, sometimes twice, daily from May
through August 2014, for a rough total of 113 grams. Most of
those buys occurred at Williams’s apartment. By late August
2014, J.J. owed Evans $3,500 for heroin, plus more money for
a car he had bought from Evans. When J.J. didn’t pay, Evans
beat him and broke his jaw. Although J.J. borrowed money
and paid Evans, he still was afraid, which prompted him to
tell his own probation officer about the debt and beating.
    J.J.’s report to his probation officer apparently led Beloit
police officers to detain Evans on a “probation hold” on Sep-
tember 9, 2014. While in jail, Evans used a monitored jail tele-
phone to call Williams. Williams told him that, based on what
she had learned from his probation officer, she thought he
was in jail because someone had accused him of selling drugs
and committing a battery. Evans instructed Williams to call
“Smiley,” a frequent customer, and tell him to find the “dude
fixing on the car.” Smiley understood this to mean J.J., so on
September 19, he and Williams drove to J.J.’s house intending
to pressure him to change his story. But J.J. wasn’t home (he
was hiding in a car nearby), so the pair returned the next day
No. 15-2287                                                      3

and told J.J.’s mother that he had to change his story. Williams
later talked to Evans again on a monitored jail telephone and
reported that she had delivered the message to J.J.’s mother
that he must change his story.
   J.J. told investigators about these visits and said that he felt
threatened and fearful for himself and his family. The investi-
gators confronted Williams, who at that point denied having
gone to J.J.’s house. Then in a third monitored call the next
day, Williams told Evans that she had lied to the investigators
by denying having gone to J.J.’s house and saying that she did
not know Smiley.
    By then federal authorities had been investigating Evans
and Williams for several months. One customer told investi-
gators that Evans had sold heroin in 7-gram increments to her
and her boyfriend on 10 to 15 occasions, often at Williams’s
apartment. Another customer said that he had seen Evans
with a softball-sized chunk of heroin, and that he had pur-
chased heroin on 20 occasions from Evans and Williams. And
Smiley, after deciding to cooperate, told investigators that he
estimated that on 50 occasions he had bought heroin from Ev-
ans, the “biggest heroin dealer” he knew. Smiley added that
Williams had been present on 10 to 20 of those occasions. He
also confessed that he had gone to J.J.’s with Williams. Smi-
ley’s girlfriend admitted that she had bought heroin about 50
times from Williams—and sometimes Evans—usually at Wil-
liams’s apartment.
   Federal authorities indicted Evans and Williams on Octo-
ber 29, 2014, and arrested them the next day. At first Evans
denied selling heroin or breaking J.J.’s jaw. But Williams ac-
companied investigators to her apartment and showed them
empty packaging from drugs, the scale Evans had used to
4                                                           No. 15-2287

measure heroin, and the hiding places where they had stored
heroin.
    As part of his plea agreement, Evans acknowledged that
the drug quantity was between 100 and 400 grams of heroin,
which yielded a base offense level of 24. At sentencing, over
objection, the district court added two levels under U.S.S.G.
§ 2D1.1(b)(12) for maintaining a premises, i.e., Williams’s
apartment, to distribute drugs. Defense counsel had argued
that § 2D1.1(b)(12) should not apply because Evans did not
operate a large stash house or even rent or control Williams’s
apartment. The court pointed out that Evans had sent custom-
ers to the apartment and sold heroin from there.
    The district court applied another two-level upward ad-
justment for obstruction of justice, see U.S.S.G. § 3C1.1, rea-
soning that Evans had directed Williams to pressure J.J. to re-
tract his accusation about the drug debt and related beating.1
Defense counsel argued that Evans nonetheless deserved a
two-level downward adjustment for accepting responsibility
because he had pleaded guilty and cooperated with prosecu-
tors after he was indicted. The government countered that Ev-
ans had not shown acceptance of responsibility when he in-
structed Williams to induce J.J., a victim, to recant his state-
ment. The court agreed with the government and found that
Evans’s attempts were “really inconsistent with the kind of
full acceptance of responsibility that would make it appropri-
ate to give him a two-level downward adjustment.” The court


    1 Williams pleaded guilty to conspiring to intimidate a witness, see 18
U.S.C. §§ 371, 1512(b). She filed an appeal from her conviction and sen-
tence, which we have addressed separately. See United States v. Williams,
No. 15-2288 (7th Cir. June __, 2016).
No. 15-2287                                                   5

added that this wasn’t an “extraordinary case” warranting
both an upward adjustment for obstruction and a downward
adjustment for acceptance of responsibility.
    The district court calculated an imprisonment range of 168
to 210 months based on a total offense level of 30 and a crim-
inal-history category of VI. After considering the factors in 18
U.S.C. § 3553(a), the court sentenced Evans to 144 months.
                         II. Analysis
    On appeal Evans challenges the increase he received un-
der U.S.S.G. § 2D1.1(b)(12) for maintaining a premises to dis-
tribute drugs. Section 2D1 provides for a two-level increase
“[i]f the defendant maintained a premises for the purpose of
manufacturing or distributing a controlled substance,”
U.S.S.G. § 2D1.1(b)(12), including by using a “building, room,
or enclosure” to store drugs, id. § 2D1.1 cmt n.17. In assessing
whether this increase applies, sentencing courts should con-
sider “(A) whether the defendant held a possessory interest
in the premises (e.g., owned or rented), and (B) the extent to
which the defendant controlled access to, or activities at, the
premises.” Id. Evans asserts that he did not have a possessory
interest in Williams’s apartment since his name was not on the
lease, he did not live in the apartment or even have a key, and
he did not keep anything (other than drugs) at the apartment.
The government concedes that Evans did not have “actual
possession” of the apartment but insists that he did control
access to and activities at the apartment and thus exercised
“constructive possession.”
   Whether or not Evans had a “possessory interest” in Wil-
liams’s apartment, he did control the access and activities
there. A defendant “‘maintains’ a drug house if he … exercises
6                                                    No. 15-2287

control over [the premises], and for a sustained period of time,
uses those premises to manufacture, store, or sell drugs, or
directs others to those premises to obtain drugs.” United States
v. Acosta, 534 F.3d 574, 591 (7th Cir. 2008). The district court
had ample evidence that Evans controlled activities at Wil-
liams’s apartment and even controlled Williams herself: He
packaged drugs at the apartment, he directed customers to go
there to buy drugs, he ordered Williams to retrieve drugs
from hiding places in the apartment where he stored the
drugs, he told Williams how to dispense heroin to customers
when he was not present, and he dealt drugs in the apartment
on at least 50 occasions (and likely significantly more) during
just a few months. These circumstances support the applica-
tion of § 2D1.1(b)(12).
    That drugs were stashed in the apartment shows “storage
of a controlled substance for the purpose of distribution.”
U.S.S.G. § 2D1.1 cmt. n.17; see, e.g., United States v. Jones, 778
F.3d 375, 385 (1st Cir. 2015) (upholding application of
§ 2D1.1(b)(12) and agreeing with district court that evidence
of drug sales over three-month period and discovery of digital
scale, boxes of baking soda, plastic baggies, and packaging
with cocaine residue established nexus between apartment
and defendant’s drug trafficking). Moreover, “tools of the
trade”—such as the baggies and scale found at Williams’s
apartment—can be “indicia that drug trafficking was the prin-
cipal use of the premises.” United States v. Flores-Olague, 717
F.3d 526, 533 (7th Cir. 2013) (citing United States v. Miller, 698
F.3d 699, 706–07 (8th Cir. 2012)); see also United States v.
Sanchez, 810 F.3d 494, 496–97 (7th Cir. 2016).
    Evans suggests that he could not have controlled the ac-
tivities at the apartment because its “primary” use was as a
No. 15-2287                                                    7

“family dwelling place” for Williams and her son. But the
commentary to § 2D1.1 specifically directs sentencing courts
to consider the defendant’s “primary or principal uses for the
premises” and how often the defendant used the premises for
drug trafficking rather than lawful purposes. U.S.S.G. § 2D1.1
cmt. n.17. The district court properly focused on the fact that
Evans’s use of the apartment included sending customers
there, selling drugs from the location, and instructing Wil-
liams to make sales from the apartment in his absence.
See Miller, 698 F.3d at 706 (upholding application of
§ 2D1.1(b)(12) to codefendant who had actively participated
in three drug sales at the property and also accepted payment
there for other drug sales).
    Moreover, Williams’s use of the apartment as a residence
is not dispositive because drug activity need not be the exclu-
sive use of the premises for the upward adjustment to apply.
“[A] premise can have more than one primary use (drug dis-
tribution and residence), and, as long as it is more than ‘inci-
dental or collateral,’ drug distribution does not have to be the
‘sole purpose.’” Sanchez, 810 F.3d at 497 (quoting U.S.S.G.
§ 2D1.1 cmt. n.17); see United States v. Bell, 766 F.3d 634, 638
(6th Cir. 2014); United States v. Johnson, 737 F.3d 444, 447 (6th
Cir. 2013) (upholding application of § 2D1.1(b)(12) to defend-
ant who used one room of his home to store drugs for distri-
bution); Miller, 698 F.3d at 706–07.
   Evans’s disagreement with the application of
§ 2D1.1(b)(12) thus lacks merit. Also without merit is his fur-
ther claim that he deserved a downward adjustment for ac-
ceptance of responsibility under U.S.S.G. § 3E1.1 even though
he received an upward adjustment for obstruction of justice
under U.S.S.G. § 3C1.1. Evans does not contest the increase for
8                                                     No. 15-2287

obstruction, but he argues that his case is “extraordinary,” see
U.S.S.G. § 3E1.1 cmt. n.4, because he admitted the scope of his
conduct, pleaded guilty, and obstructed justice only “on a sin-
gle occasion before being indicted.”
    “When a sentencing court properly enhances a defend-
ant’s offense level under § 3C1.1 for obstructing justice, ‘he is
presumed not to have accepted responsibility.’” United States
v. Ewing, 129 F.3d 430, 435 (7th Cir. 1997) (quoting United
States v. Larsen, 909 F.2d 1047, 1050 (7th Cir. 1990)). In “extraor-
dinary cases,” a defendant may initially obstruct justice and
later accept responsibility. U.S.S.G. § 3E1.1 cmt. n.4; United
States v. Galbraith, 200 F.3d 1006, 1016 (7th Cir. 2000). Evans
compares himself to the defendant in United States v. Lalle-
mand, who cooperated with the police by retracting his in-
struction to an accomplice to destroy evidence. 989 F.2d 936,
937–39 (7th Cir. 1993), abrogated in unrelated part by United
States v. Vizcarra, 668 F.3d 516, 523–25 (7th Cir. 2012). But the
analogy is unsound because the defendant in Lallemand tried
to terminate the planned obstruction immediately after he
was arrested, whereas Evans embarked on a course of ob-
structive conduct after—and because—he had been detained
on a probation hold.
    Evans pleaded guilty after trying unsuccessfully to ob-
struct justice, but pleading guilty does not assure a reduction
for acceptance of responsibility. United States v. Bennett, 708
F.3d 879, 893 (7th Cir. 2013); see United States v. Davis, 442 F.3d
1003, 1010 (7th Cir. 2006) (upholding denial of reduction for
defendant who pleaded guilty but presented no evidence that
she negated effect of her obstruction). The district court was
justified in concluding that this wasn’t an “extraordinary
No. 15-2287                                                      9

case” and deciding not to credit Evans for acceptance of re-
sponsibility. Acceptance of responsibility is a question of fact
reviewed for clear error, United States v. Krasinski, 545 F.3d 546,
554 (7th Cir. 2008), and the finding in this case is not clearly
erroneous.
   Accordingly, the judgment is AFFIRMED.